--------------------------------------------------------------------------------

EXHIBIT 10.17

 
[torchlight-logo.gif]
 
PROMISSORY NOTE
 
$ 500,000


November 4, 2014
Dallas, TX
 
 
For value received, Torchlight Energy Resources, Inc., with offices at 5700 W.
Plano Parkway, Ste. 3600, Plano, TX 75093, promises to pay to Eunis Shockey, an
individual and Director of Torchlight Energy Resources, Inc., whose address is
_________________________________________, on demand the sum of $500,000 with
interest payable at 10% to be paid back in 30 days. Said money was advanced to
Torchlight Energy Resources to pay obligations of the company and are
reimbursable.



Signed: [torchlight-sig.gif] Title: President

 
 


 
 

--------------------------------------------------------------------------------

 
 
ALLONGE TO PROMISSORY NOTE
 
THIS ALLONGE, effective June 30, 2015 (the “Allonge”), to the Promissory Note,
dated November 4, 2014, in the original principal amount of $500,000 (the
“Note”), is to become affixed to, modify and become a part of the Note, made
originally by Torchlight Energy Resources, Inc., a Nevada corporation (the
“Company”), and payable to the order of Eunis L. Shockey (the “Holder”).
 
WHEREAS, the Note was due and payable on December 4, 2014, and on May 4, 2015
the Company issued, upon Board approval on that same date, 400,000 three-year
warrants at $0.50 per share as partial consideration for Mr. Shockey agreeing to
extend the maturity date of the Note,  provided, however, that final terms and
conditions of the extension were not yet agreed to.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:
 
 
1.
Holder and Company have agreed that the Note should be amended and modified
hereunder, as described more fully below:

 
The Note is amended to provide that the maturity date is extended to December
31, 2015 for the additional consideration of the issuance of 120,000 three-year
warrants.  The warrants will be subject to a vesting schedule which will provide
for 40,000 shares to vest on June 30, 2015, 40,000 shares to vest on September
30, 2015, and 40,000 shares to vest on December 31, 2015, provided that the
warrants shall not vest if the promissory note has been re-paid prior to the
date of vesting.  In the event that a portion of the note is paid, then the
number of warrants, which remain subject to vesting, will be reduced pro
rata.  The exercise price of the warrants shall be $2.29, which represents the
closing price of the shares of the Company’s common stock on June 30, 2015, plus
$0.05.


 
2.
All terms and conditions of the Note shall, except as herein modified, remain in
full force and effect and all rights, duties, obligations and responsibilities
of the Company and the Holder shall be governed and determined by the Note as
the same has been modified by this Allonge.

 
 
3.
This Allonge is to be construed under the laws of the State of Texas.

 
IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Allonge to the Note as of the date first written above.




 

   Eunis L. Shockey          Eunis L. Shockey                            
 Torchlight Energy Resources, Inc.                            By:  /s/ John Brda
          John Brda, Chief Executive Officer      

 


 
 

--------------------------------------------------------------------------------

 
 
THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR
APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR SUCH SECURITIES UNDER THE 1933 ACT, OR AN OPINION OF COUNSEL,
SATISFACTORY TO THE ISSUER HEREOF, TO THE EFFECT THAT REGISTRATION IS NOT
REQUIRED UNDER THE 1933 ACT AS SOME OTHER EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND APPLICABLE LAWS IS AVAILABLE.


THREE YEAR PURCHASE WARRANT
TO PURCHASE COMMON STOCK OF
TORCHLIGHT ENERGY RESOURCES, INC.




 

 Date of Issuance: May 4, 2015  Warrant No. MAY-100


This certifies that, for value received, TORCHLIGHT ENERGY RESOURCES, INC., a
Nevada corporation (the “Company”), grants Eunis L. Shockey or its registered
assigns (the “Registered Holder”),whose address is 10827 Stone Canyon Road,
Dallas, Texas 75230, the right to subscribe for and purchase from the Company,
at the Exercise Price (as defined herein), after May 4, 2015 (the “Exercise
Date”) and to and including 5:00 p.m., Central Standard Time, on May 4, 2018
(the “Expiration Date”), 400,000 shares, as such number of shares may be
adjusted from time to time as described herein (the “Warrant Shares”), of the
Company’s common stock, par value $.001 per share (the “Common Stock”), subject
to the provisions and upon the terms and conditions herein set forth.  The
“Exercise Price” per share of Common Stock of the Company will be $0.50 per
share.
 


                      This Warrant is issued in connection with the extension of
a promissory note between the Company and the Registered Holder dated as of
November 4, 2014.


                      Section 1.                      Recordation on Books of
the Company.  The Company shall record this Warrant, upon records to be
maintained by the Company for that purpose (the “Warrant Records”), in the name
of the Registered Holder.  The Company may deem and treat the Registered Holder
as the absolute owner of this Warrant for the purpose of any exercise hereof or
any distribution to the Registered Holder.


                      Section 2.                      Registration of Transfers
and Exchanges.


                      (a)           Subject to Section 9 hereof, the Company
shall register the transfer of this Warrant, in whole or in part, upon records
to be maintained by the Company for that purpose, upon surrender of this
Warrant, with the Form of Assignment attached hereto completed and duly endorsed
by the Registered Holder, to the Company at the office specified in or pursuant
to Section 3(b).  Upon any such registration of transfer, a new Warrant, in
substantially the form of this Warrant, evidencing the Common Stock purchase
rights so transferred shall be issued to the transferee and a new Warrant, in
similar form, evidencing the remaining Common Stock purchase rights not so
transferred, if any, shall be issued to the Registered Holder.


Warrant – Page 1
 
 

--------------------------------------------------------------------------------

 
 
                      (b)           This Warrant is exchangeable, upon the
surrender hereof by the Registered Holder at the office of the Company specified
in or pursuant to Section 3(b) hereof, for new Warrants, in substantially the
form of this Warrant evidencing, in the aggregate, the right to purchase the
number of Warrant Shares which may then be purchased hereunder, each of such new
Warrants to be dated the date of such exchange and to represent the right to
purchase such number of Warrant Shares as shall be designated by the Registered
Holder at the time of such surrender.


                      Section 3.                      Duration and Exercise of
this Warrant.


                      (a)           This Warrant shall be exercisable by the
Registered Holder as to the Warrant Shares at any time during the period
commencing on the Exercise Date and ending on the Expiration Date. At 5:00 p.m.,
Central Standard Time, on the Expiration Date, this Warrant, to the extent not
previously exercised, shall become void and of no further force or effect.


                      (b)           Subject to Section 7 hereof, upon exercise
or surrender of this Warrant, with the Form of Election to Purchase attached
hereto completed and duly endorsed by the Registered Holder, to the Company at
5700 W. Plano Parkway, Suite 3600, Plano, Texas 75093, Attention: John Brda,
President, or at such other address as the Company may specify in writing to the
Registered Holder, and upon payment of the Exercise Price multiplied by the
number of Warrant Shares then issuable upon exercise of this Warrant in lawful
money of the United States of America, all as specified by the Registered Holder
in the Form of Election to Purchase, the Company shall promptly issue and cause
to be delivered to or upon the written order of the Registered Holder, and in
such name or names as the Registered Holder may designate, a certificate for the
Warrant Shares issued upon such exercise.  Any person so designated in the Form
of Election to Purchase, duly endorsed by the Registered Holder, as the person
to be named on the certificates for the Warrant Shares, shall be deemed to have
become holder of record of such Warrant Shares, evidenced by such certificates,
as of the Date of Exercise (as hereinafter defined) of such Warrant.


                      (c)           The Registered Holder may pay the applicable
Exercise Price pursuant to Section 3(b), at the option of the Registered Holder,
either (i) by cashier’s or certified bank check payable to the Company, or (ii)
by wire transfer of immediately available funds to the account which shall be
indicated in writing by the Company to the Registered Holder, in either case, in
an amount equal to the product of the Exercise Price multiplied by the number of
Warrant Shares being purchased upon such exercise (the “Aggregate Exercise
Price”).


                      (d)           The “Date of Exercise” of any Warrant means
the date on which the Company shall have received (i) this Warrant, with the
Form of Election to Purchase attached hereto appropriately completed and duly
endorsed, and (ii) payment of the Aggregate Exercise Price as provided herein.


                      (e)           This Warrant will be exercisable either in
its entirety or, from time to time, for part, only of the number of Warrant
Shares which are issuable hereunder.  If this Warrant shall have been exercised
only in part, the Company shall, at the time of delivery of the certificates for
the Warrant Shares issued pursuant to such exercise, deliver to the Registered
Holder a new Warrant evidencing the rights to purchase the remaining Warrant
Shares, which Warrant shall be substantially in the form of this Warrant.

Warrant – Page 2
 
 

--------------------------------------------------------------------------------

 


                      Section 4.                      Payment of Expenses.  The
Company will pay all expenses (other than any federal or state taxes, including
without limitation income taxes, or similar obligations of the Registered
Holder) attributable to the preparation, execution, issuance and delivery of
this Warrant, any new Warrant and the Warrant Shares.


                      Section 5.                      Mutilated or Missing
Warrant Certificate.  If this Warrant is mutilated, lost, stolen or destroyed,
upon request by the Registered Holder, the Company will issue, in exchange for
and upon cancellation of the mutilated Warrant, or in substitution for the lost,
stolen or destroyed Warrant, a substitute Warrant, in substantially the form of
this Warrant, of like tenor, but, in the case of loss, theft or destruction,
only upon receipt of evidence reasonably satisfactory to the Company of such
loss, theft or destruction of this Warrant and, if requested by the Company,
indemnity also reasonably satisfactory to it.


                      Section 6.                      Reservation, Listing and
Issuance of Warrant Shares.


                      (a)           The Company will at all times have
authorized, and reserve and keep available, free from preemptive rights, for the
purpose of enabling it to satisfy any obligation to issue Warrant Shares upon
the exercise of the rights represented by this Warrant, the number of Warrant
Shares deliverable upon exercise of this Warrant.  The Company will, at its
expense, use it best efforts to cause such shares to be included in or listed on
(subject to issuance or notice of issuance of Warrant Shares) all markets or
stock exchanges in or on which the Common Stock is included or listed not later
than the date on which the Common Stock is first included or listed on any such
market or exchange and will thereafter maintain such inclusion or listing of all
shares of Common Stock from time to time issuable upon exercise of this Warrant.


                      (b)           Before taking any action which could cause
an adjustment pursuant to Section 7 hereof reducing the Exercise Price below the
par value of the Warrant Shares, the Company will take any corporate action
which may be necessary in order that the Company may validly and legally issue
at the Exercise Price, as so adjusted, Warrant Shares that are fully paid and
non-assessable.


                      (c)           The Company covenants that all Warrant
Shares will, upon issuance in accordance with the terms of this Warrant, be (i)
duly authorized, fully paid and nonassessable, and (ii) free from all liens,
charges and security interests.


                      Section 7.                      Adjustment of Number of
Warrant Shares.


                      (a)           The number of Warrant Shares to be purchased
upon exercise hereof is subject to change or adjustment from time to time as
hereinafter provided:


Warrant – Page 3
 
 

--------------------------------------------------------------------------------

 
 
(i)          Stock Dividends; Stock Splits; Reverse Stock Splits;
Reclassifications. In case the Company shall (a) pay a dividend with respect to
its Common Stock in shares of capital stock, (b) subdivide its outstanding
shares of Common Stock, (c) combine its outstanding shares of Common Stock into
a smaller number of shares of any class of Common Stock or (d) issue any shares
of its capital stock in a reclassification of the Common Stock (including any
such reclassification in connection with a consolidation or merger in which the
Company is the continuing corporation), other than elimination of par value, a
change in par value, or a change from par value to no par value (any one of
which actions is herein referred to as an “Adjustment Event”), the number of
Warrant Shares  purchasable upon exercise of the Warrant immediately prior to
the record date for such Adjustment Event shall be adjusted so that the
Registered Holder shall thereafter be entitled to receive the number of shares
of Common Stock or other securities of the Company (such other securities
thereafter enjoying the rights of shares of Common Stock under this Warrant)
that such Registered Holder would have owned or have been entitled to receive
after the happening of such Adjustment Event, had such Warrant been exercised
immediately prior to the happening of such Adjustment Event or any record date
with respect thereto.  An adjustment made pursuant to this Section 7(a)(i) shall
become effective immediately after the effective date of such Adjustment Event
retroactive to the record date, if any, for such Adjustment Event.


                                (ii)           Adjustment of Exercise
Price.  Whenever the number of Warrant Shares purchasable upon the exercise of
each Warrant is adjusted pursuant to Section 7(a)(i), the Exercise Price for
each Warrant Share payable upon exercise of each Warrant shall be adjusted by
multiplying such Exercise Price immediately prior to such adjustment by a
fraction, the numerator of which shall be the number of shares of Common Stock
purchasable upon the exercise of each Warrant immediately prior to such
adjustment, and the denominator of which shall be the number of shares of Common
Stock so purchasable immediately thereafter.

 
                                                (iii)           Adjustments for
Consolidation, Merger, Sale of Assets, Reorganization, etc.  In case the Company
(a) consolidates with or merges into any other corporation and is not the
continuing or surviving corporation of such consolidation of merger, or (b)
permits any other corporation to consolidate with or merge into the Company and
the Company is the continuing or surviving corporation but, in connection with
such consolidation or merger, the Common Stock is changed into or exchanged for
stock or other securities of any other corporation or cash or any other assets,
or (c) transfers all or substantially all of its properties and assets to any
other corporation, or (d) effects a capital reorganization or reclassification
of the capital stock of the Company in such a way that holders of Common Stock
shall be entitled to receive stock, securities, cash and/or assets with respect
to or in exchange for Common Stock, then, and in each such case, proper
provision shall be made so that, upon the basis and upon the terms and in the
manner provided in this subsection 7(a)(iii), the Registered Holder, upon the
exercise of this Warrant at any time after the consummation of such
consolidation, merger, transfer, reorganization or reclassification, shall be
entitled to receive (at the aggregate Exercise Price in effect for all shares of
Common Stock issuable upon such exercise immediately prior to such consummation
as adjusted to the time of such transaction), in lieu of shares of Common Stock
issuable upon such exercise prior to such consummation, the stock and other
securities, cash and/or assets to which such holder would have been entitled
upon such consummation if the Registered Holder had so exercised this Warrant
immediately prior thereto (subject to adjustments subsequent to such corporate
action as nearly equivalent as possible to the adjustments provided for in this
Section).


                                (iv)           De Minimis Adjustments.  No
adjustment in the Exercise Price and number of Warrant Shares purchasable
hereunder shall be required unless such adjustment would require an increase or
decrease of at least $0.05 in the Exercise Price; provided, however, that any
adjustments which by reason of this Section 7(a)(iv) are not required to be made
shall be carried forward and taken into account in any subsequent
adjustment.  All calculations shall be made to the nearest full share.


Warrant – Page 4
 
 

--------------------------------------------------------------------------------

 
 
      (b)           Notice of Adjustment.  Whenever the number of Warrant Shares
purchasable upon the exercise of each Warrant or the Exercise Price is adjusted,
as herein provided, the Company shall promptly notify the Registered Holder in
writing (such writing referred to as an “Adjustment Notice”) of such adjustment
or adjustments and shall deliver to such Registered Holder a statement setting
forth the number of shares of Common Stock purchasable upon the exercise of each
Warrant and the Exercise Price after such adjustment, setting forth a brief
statement of the facts requiring such adjustment and setting forth the
computation by which such adjustment was made.


                      (c)           Other Notices.  In case at any time:


(i)            the Company shall declare any cash dividend on its Common Stock;


(ii)           the Company shall pay any dividend payable in stock upon its
Common Stock or make any distribution (other than regular cash dividends) to the
holders of its Common Stock;


(iii)           the Company shall offer for subscription pro rata to all of the
holders of its Common Stock any additional shares of stock of any class or other
rights;
 
(iv)          the Company shall authorize the distribution to all holders of its
Common Stock of evidences of its indebtedness or assets (other than cash
dividends or cash distributions payable out of earnings or earned surplus or
dividends payable in Common Stock);


(v)           there shall be any capital reorganization, or reclassification of
the capital stock of the Company, or consolidation or merger of the Company with
another corporation (other than a subsidiary of the Company in which the Company
is the surviving or continuing corporation and no change occurs in the Company’s
Common Stock), or sale of all or substantially all of its assets to another
corporation; or


(vi)          there shall be a voluntary or involuntary dissolution,
liquidation, bankruptcy, assignment for the benefit of creditors, or winding up
of the Company;


then, in any one or more of said cases the Company shall give written notice,
addressed to the Registered Holder at the address of such Registered Holder as
shown on the books of the Company, of (1) the date on which the books of the
Company shall close or a record shall be taken for such dividend, distribution
or subscription rights, or (2) the date (or, if not then known, a reasonable
approximation thereof by the Company) on which such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation,
bankruptcy, assignment for the benefit of creditors, winding up or other action,
as the case may be, shall take place.  Such notice shall also specify (or, if
not then known, reasonably approximate) the date as of which the holders of
Common Stock of record shall participate in such dividend, distribution or
subscription rights, or shall be entitled to exchange their Common Stock for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation,
bankruptcy, assignment for the benefit of creditors, winding up, or other
action, as the case may be.  Such written notice shall be given (except as to
any bankruptcy proceeding) at least five (5) days prior to the action in
question and not less than five (5) days prior to the record date or the date on
which the Company’s transfer books are closed in respect thereto.  Such notice
shall also state that the action in question or the record date is subject to
the effectiveness of a registration statement under the 1933 Act, or to a
favorable vote of stockholders, if either is required.


Warrant – Page 5
 
 

--------------------------------------------------------------------------------

 
 
  (d)           Statement on Warrants.  The form of this Warrant need not be
changed because of any change in the Exercise Price or in the number or kind of
shares purchasable upon the exercise of a Warrant.  However, the Company may at
any time in its sole discretion make any change in the form of the Warrant that
it may deem appropriate and that does not affect the substance thereof and any
Warrant thereafter issued, whether in exchange or substitution for any
outstanding Warrant or otherwise, may be in the form so changed.


  (e)           Fractional Interest.  The Company will not be required to issue
fractional Warrant Shares on the exercise of the Warrants.  The number of full
Warrant Shares which shall be issuable upon such exercise shall be computed on
the basis of the aggregate number of whole shares of Common Stock purchasable on
the exercise of the Warrants so presented.  If any fraction of a share of Common
Stock would, except for the provisions of this Section 7(e) be issuable on the
exercise of the Warrants (or specified proportion thereof), the Company shall
pay an amount in cash calculated by it to be equal to the then fair value of one
share of Common Stock, as determined by the Board of Directors of the Company in
good faith, multiplied by such fraction computed to the nearest whole cent.


                      Section 8.                      No Rights or Liabilities
as a Stockholder.  The Registered Holder shall not be entitled to vote or be
deemed the holder of Common Stock or any other securities of the Company which
may at any time be issuable on the exercise hereof, nor shall anything contained
herein be construed to confer upon the holder of this Warrant, as such, the
rights of a stockholder of the Company or the right to vote for the election of
directors or upon any matter submitted to stockholders at any meeting thereof,
or give or withhold consent to any corporate action or to receive notice of
meetings or other actions affecting stockholders (except as provided herein), or
to receive dividends or subscription rights or otherwise, until the Date of
Exercise shall have occurred.  No provision of this Warrant, in the absence of
affirmative action by the Registered Holder hereof to purchase shares of Common
Stock, and no mere enumeration herein of the rights and privileges of the
Registered Holder, shall give rise to any liability of such holder for the
Exercise Price or as a stockholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.


                      Section 9.                      Transfer Restrictions;
Registration of the Warrant and Warrant Shares.


                      (a)           Neither the Warrant nor the Warrant Shares
have been registered under the 1933 Act.  The Registered Holder, by acceptance
hereof, represents that it is acquiring this Warrant to be issued to it for its
own account and not with a view to the distribution thereof, and agrees not to
sell, transfer, pledge or hypothecate this Warrant, any purchase rights
evidenced hereby or any Warrant Shares unless a registration statement is
effective for this Warrant or the Warrant Shares under the 1933 Act, or in the
opinion of such Registered Holder’s counsel reasonably satisfactory to the
Company, a copy of which opinion shall be delivered to the Company, such
registration is not required as some other exemption from the registration
requirement of the 1933 Act and applicable laws is available.


                      (b)           Subject to the provisions of the following
paragraph of this Section 9, each Certificate for Warrant Shares shall be
stamped or otherwise imprinted with a legend in substantially the following
form:


Warrant – Page 6
 
 

--------------------------------------------------------------------------------

 




THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR APPLICABLE STATE
SECURITIES LAWS AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH
SECURITIES UNDER THE 1933 ACT, AN OPINION OF COUNSEL, SATISFACTORY TO THE ISSUER
HEREOF, TO THE EFFECT THAT REGISTRATION IS NOT REQUIRED UNDER THE 1933 ACT AS
SOME OTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND
APPLICABLE LAWS IS AVAILABLE.


                      (c)           The restrictions and requirements set forth
in the foregoing paragraph shall apply with respect to Warrant Shares unless and
until such Warrant Shares are sold or otherwise transferred pursuant to an
effective registration statement under the 1933 Act or are otherwise no longer
subject to the restrictions of the 1933 Act, at which time the Company agrees to
promptly cause such restrictive legends to be removed and stop transfer
restrictions applicable to such Warrant Shares to be rescinded.


                      Section 10.                    Notices.  All notices and
other communications relating to this Warrant shall be in writing and shall be
deemed to have been duly given if delivered personally or sent by United States
certified or registered first-class mail, postage prepaid, return receipt
requested, or overnight air courier guaranteeing next day delivery to the
parties hereto at the following addresses or at such other address as any party
hereto shall hereafter specify by notice to the other party hereto:


                      (a)           If to the Registered Holder of this Warrant
or the holder of the Warrant Shares, addressed to the address of such Registered
Holder or holder as set forth on books of the Company or otherwise furnished by
the Registered Holder or holder to the Company.


                              (b)           If to the Company, addressed to:


                                Torchlight Energy Resources, Inc.
                                5700 W. Plano Parkway, Suite 3600
                                Plano, Texas 75093
                                Attn: John Brda, CEO


A notice or communication will be effective (i) if delivered in person or by
overnight courier, on the business day it is received, and (ii) if sent by
registered or certified mail, the earlier of the date of actual receipt by the
party to whom such notice is required to be given or three (3) days after
deposit in the United States mail.


                      Section 11.                    Binding Effect.  This
Warrant shall be binding upon and inure to the sole and exclusive benefit of the
Company, its successors and assigns, and the holder or holders from time to time
of this Warrant and the Warrant Shares.


                      Section 12.                    Survival of Rights and
Duties.  This Warrant shall terminate and be of no further force and effect on
the earlier of (i) 5:00 p.m., Central Standard Time, on the Expiration Date and
(ii) the date on which this Warrant and all purchase rights evidenced hereby
have been exercised, except that the provisions of Sections 6(c) and 9 hereof
shall continue in full force and effect after such termination date.


Warrant – Page 7
 
 

--------------------------------------------------------------------------------

 
 
                      Section 13.                    Governing Law.  This
Warrant shall be governed and controlled as to the validity, enforcement,
interpretations, construction and effect and in all other aspects by the
substantive laws of the State of Texas.  In any action between or among any of
the parties, whether arising out of this Warrant or otherwise, each of the
parties irrevocably consents to the exclusive jurisdiction and venue of the
federal and state courts located in Dallas County, Texas.


                      Section 14.                    Section Headings.  The
Section headings in this Warrant are for purposes of convenience only and shall
not constitute a part hereof.


[Remainder of page intentionally left blank.  Signature page follows.]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Warrant – Page 8
 
 

--------------------------------------------------------------------------------

 




                      IN WITNESS WHEREOF, Torchlight Energy Resources, Inc. has
caused this Warrant to be duly executed in its corporate name by the manual
signature of its CEO.




                                                              TORCHLIGHT ENERGY
RESOURCES, INC.




                                                              By: _John
Brda_______________________________
                                                                       John
Brda, CEO                                


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 


Warrant – Page 9
 
 

--------------------------------------------------------------------------------

 


FORM OF ELECTION TO PURCHASE




(To Be Executed Upon Exercise of this Warrant)


To Torchlight Energy Resources, Inc.:


                      The undersigned, the record holder of this Warrant
(Warrant No. _____), hereby irrevocably elects to exercise the right,
represented by this Warrant, to purchase ___________ of the Warrant Shares and
herewith and hereby tenders payment for such Warrant Shares to the order of
Torchlight Energy Resources, Inc. of $_________________, representing the full
purchase price for such shares at the price per share provided for in such
Warrant and the delivery of any applicable taxes payable by the undersigned
pursuant to such Warrant.


                      The undersigned requests that certificates for such shares
be issued in the name of:

 

                                                                       (Please
print name and address)    Social Security or Tax Identification No.    

 
 In the event that not all of the purchase rights represented by the Warrant are
exercised, a new Warrant, substantially identical to the attached Warrant,
representing the rights formerly represented by the attached Warrant which have
not been exercised, shall be issued in the name of and delivered to:
 

                               (Please print name and address)    Social
Security or Tax Identification No.                    Name of Holder (Print):  
                 By:          (Name)          (Title):    

 
 
 
Form of Election to Purchase
 
 

--------------------------------------------------------------------------------

 


FORM OF ASSIGNMENT


                      FOR VALUE RECEIVED, ________________ hereby sells, assigns
and transfers to each assignee set forth below all of the rights of the
undersigned under the attached Warrant (Warrant No. ___) with respect to the
number of shares of Common Stock covered thereby set forth opposite the name of
such assignee unto:


 

 Name of Assignee  Address
Number of Shares of Common Stock

 




                      If the total of said purchase rights represented by the
Warrant shall not be assigned, the undersigned requests that a new Warrant
Certificate evidencing the purchase rights not so assigned be issued in the name
of and delivered to the undersigned.



Dated:   Name of Holder (Print):                             (Signature of
Holder)              






 



 
 

--------------------------------------------------------------------------------

 






THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR
APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR SUCH SECURITIES UNDER THE 1933 ACT, OR AN OPINION OF COUNSEL,
SATISFACTORY TO THE ISSUER HEREOF, TO THE EFFECT THAT REGISTRATION IS NOT
REQUIRED UNDER THE 1933 ACT AS SOME OTHER EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND APPLICABLE LAWS IS AVAILABLE.


THREE YEAR PURCHASE WARRANT
TO PURCHASE COMMON STOCK OF
TORCHLIGHT ENERGY RESOURCES, INC.




                                                                                                         
 

 Date of Issuance: June 30, 2015  Warrant No. JUNE-100

 
                      This certifies that, for value received, TORCHLIGHT ENERGY
RESOURCES, INC., a Nevada corporation (the “Company”), grants Eunis L. Shockey
or its registered assigns (the “Registered Holder”),whose address is 10827 Stone
Canyon Road, Dallas, Texas 75230, the right to subscribe for and purchase from
the Company, at the Exercise Price (as defined herein), after June 30, 2015 (the
“Exercise Date”) and to and including 5:00 p.m., Central Standard Time, on June
30, 2018 (the “Expiration Date”), 120,000 shares, as such number of shares may
be adjusted from time to time as described herein (the “Warrant Shares”), of the
Company’s common stock, par value $.001 per share (the “Common Stock”), subject
to the provisions and upon the terms and conditions herein set forth, including
without limitation the vesting schedule set forth in Section 15.  The “Exercise
Price” per share of Common Stock of the Company will be $2.29 per share.


                      This Warrant is issued in connection with the extension of
a promissory note between the Company and the Registered Holder dated as of
November 4, 2014 (the “Promissory Note”).


                      Section 1.                      Recordation on Books of
the Company.  The Company shall record this Warrant, upon records to be
maintained by the Company for that purpose (the “Warrant Records”), in the name
of the Registered Holder.  The Company may deem and treat the Registered Holder
as the absolute owner of this Warrant for the purpose of any exercise hereof or
any distribution to the Registered Holder.


                      Section 2.                      Registration of Transfers
and Exchanges.


                      (a)           Subject to Section 9 hereof, the Company
shall register the transfer of this Warrant, in whole or in part, upon records
to be maintained by the Company for that purpose, upon surrender of this
Warrant, with the Form of Assignment attached hereto completed and duly endorsed
by the Registered Holder, to the Company at the office specified in or pursuant
to Section 3(b).  Upon any such registration of transfer, a new Warrant, in
substantially the form of this Warrant, evidencing the Common Stock purchase
rights so transferred shall be issued to the transferee and a new Warrant, in
similar form, evidencing the remaining Common Stock purchase rights not so
transferred, if any, shall be issued to the Registered Holder.


 
 
Warrant – Page 1

--------------------------------------------------------------------------------

 


 


                      (b)           This Warrant is exchangeable, upon the
surrender hereof by the Registered Holder at the office of the Company specified
in or pursuant to Section 3(b) hereof, for new Warrants, in substantially the
form of this Warrant evidencing, in the aggregate, the right to purchase the
number of Warrant Shares which may then be purchased hereunder, each of such new
Warrants to be dated the date of such exchange and to represent the right to
purchase such number of Warrant Shares as shall be designated by the Registered
Holder at the time of such surrender.


                      Section 3.                      Duration and Exercise of
this Warrant.


                      (a)           This Warrant shall be exercisable by the
Registered Holder as to the Warrant Shares at any time during the period
commencing on the Exercise Date and ending on the Expiration Date, provided the
subject portion of the Warrant has vested in accordance with Section 15. At 5:00
p.m., Central Standard Time, on the Expiration Date, this Warrant, to the extent
not previously exercised, shall become void and of no further force or effect.


                      (b)           Subject to Section 7 hereof, upon exercise
or surrender of this Warrant, with the Form of Election to Purchase attached
hereto completed and duly endorsed by the Registered Holder, to the Company at
5700 W. Plano Parkway, Suite 3600, Plano, Texas 75093, Attention: John Brda,
President, or at such other address as the Company may specify in writing to the
Registered Holder, and upon payment of the Exercise Price multiplied by the
number of Warrant Shares then issuable upon exercise of this Warrant in lawful
money of the United States of America, all as specified by the Registered Holder
in the Form of Election to Purchase, the Company shall promptly issue and cause
to be delivered to or upon the written order of the Registered Holder, and in
such name or names as the Registered Holder may designate, a certificate for the
Warrant Shares issued upon such exercise.  Any person so designated in the Form
of Election to Purchase, duly endorsed by the Registered Holder, as the person
to be named on the certificates for the Warrant Shares, shall be deemed to have
become holder of record of such Warrant Shares, evidenced by such certificates,
as of the Date of Exercise (as hereinafter defined) of such Warrant.


                      (c)           The Registered Holder may pay the applicable
Exercise Price pursuant to Section 3(b), at the option of the Registered Holder,
either (i) by cashier’s or certified bank check payable to the Company, or (ii)
by wire transfer of immediately available funds to the account which shall be
indicated in writing by the Company to the Registered Holder, in either case, in
an amount equal to the product of the Exercise Price multiplied by the number of
Warrant Shares being purchased upon such exercise (the “Aggregate Exercise
Price”).


                      (d)           The “Date of Exercise” of any Warrant means
the date on which the Company shall have received (i) this Warrant, with the
Form of Election to Purchase attached hereto appropriately completed and duly
endorsed, and (ii) payment of the Aggregate Exercise Price as provided herein.


                      (e)           This Warrant will be exercisable either in
its entirety or, from time to time, for part, only of the number of Warrant
Shares which are issuable hereunder.  If this Warrant shall have been exercised
only in part, the Company shall, at the time of delivery of the certificates for
the Warrant Shares issued pursuant to such exercise, deliver to the Registered
Holder a new Warrant evidencing the rights to purchase the remaining Warrant
Shares, which Warrant shall be substantially in the form of this Warrant.
 

 
 
 
Warrant – Page 2

--------------------------------------------------------------------------------

 
 
                      Section 4.                      Payment of Expenses.  The
Company will pay all expenses (other than any federal or state taxes, including
without limitation income taxes, or similar obligations of the Registered
Holder) attributable to the preparation, execution, issuance and delivery of
this Warrant, any new Warrant and the Warrant Shares.


                      Section 5.                      Mutilated or Missing
Warrant Certificate.  If this Warrant is mutilated, lost, stolen or destroyed,
upon request by the Registered Holder, the Company will issue, in exchange for
and upon cancellation of the mutilated Warrant, or in substitution for the lost,
stolen or destroyed Warrant, a substitute Warrant, in substantially the form of
this Warrant, of like tenor, but, in the case of loss, theft or destruction,
only upon receipt of evidence reasonably satisfactory to the Company of such
loss, theft or destruction of this Warrant and, if requested by the Company,
indemnity also reasonably satisfactory to it.


                      Section 6.                      Reservation, Listing and
Issuance of Warrant Shares.


                      (a)           The Company will at all times have
authorized, and reserve and keep available, free from preemptive rights, for the
purpose of enabling it to satisfy any obligation to issue Warrant Shares upon
the exercise of the rights represented by this Warrant, the number of Warrant
Shares deliverable upon exercise of this Warrant.  The Company will, at its
expense, use it best efforts to cause such shares to be included in or listed on
(subject to issuance or notice of issuance of Warrant Shares) all markets or
stock exchanges in or on which the Common Stock is included or listed not later
than the date on which the Common Stock is first included or listed on any such
market or exchange and will thereafter maintain such inclusion or listing of all
shares of Common Stock from time to time issuable upon exercise of this Warrant.


                      (b)           Before taking any action which could cause
an adjustment pursuant to Section 7 hereof reducing the Exercise Price below the
par value of the Warrant Shares, the Company will take any corporate action
which may be necessary in order that the Company may validly and legally issue
at the Exercise Price, as so adjusted, Warrant Shares that are fully paid and
non-assessable.


                      (c)           The Company covenants that all Warrant
Shares will, upon issuance in accordance with the terms of this Warrant, be (i)
duly authorized, fully paid and nonassessable, and (ii) free from all liens,
charges and security interests.


                      Section 7.                      Adjustment of Number of
Warrant Shares.


                      (a)           The number of Warrant Shares to be purchased
upon exercise hereof is subject to change or adjustment from time to time as
hereinafter provided:


 


 
 
Warrant – Page 3

--------------------------------------------------------------------------------

 


(i) Stock Dividends; Stock Splits; Reverse Stock Splits; Reclassifications. In
case the Company shall (a) pay a dividend with respect to its Common Stock in
shares of capital stock, (b) subdivide its outstanding shares of Common Stock,
(c) combine its outstanding shares of Common Stock into a smaller number of
shares of any class of Common Stock or (d) issue any shares of its capital stock
in a reclassification of the Common Stock (including any such reclassification
in connection with a consolidation or merger in which the Company is the
continuing corporation), other than elimination of par value, a change in par
value, or a change from par value to no par value (any one of which actions is
herein referred to as an “Adjustment Event”), the number of Warrant
Shares  purchasable upon exercise of the Warrant immediately prior to the record
date for such Adjustment Event shall be adjusted so that the Registered Holder
shall thereafter be entitled to receive the number of shares of Common Stock or
other securities of the Company (such other securities thereafter enjoying the
rights of shares of Common Stock under this Warrant) that such Registered Holder
would have owned or have been entitled to receive after the happening of such
Adjustment Event, had such Warrant been exercised immediately prior to the
happening of such Adjustment Event or any record date with respect thereto.  An
adjustment made pursuant to this Section 7(a)(i) shall become effective
immediately after the effective date of such Adjustment Event retroactive to the
record date, if any, for such Adjustment Event.


 (ii)           Adjustment of Exercise Price.  Whenever the number of Warrant
Shares purchasable upon the exercise of each Warrant is adjusted pursuant to
Section 7(a)(i), the Exercise Price for each Warrant Share payable upon exercise
of each Warrant shall be adjusted by multiplying such Exercise Price immediately
prior to such adjustment by a fraction, the numerator of which shall be the
number of shares of Common Stock purchasable upon the exercise of each Warrant
immediately prior to such adjustment, and the denominator of which shall be the
number of shares of Common Stock so purchasable immediately thereafter.
 
 
 (iii)           Adjustments for Consolidation, Merger, Sale of Assets,
Reorganization, etc.  In case the Company (a) consolidates with or merges into
any other corporation and is not the continuing or surviving corporation of such
consolidation of merger, or (b) permits any other corporation to consolidate
with or merge into the Company and the Company is the continuing or surviving
corporation but, in connection with such consolidation or merger, the Common
Stock is changed into or exchanged for stock or other securities of any other
corporation or cash or any other assets, or (c) transfers all or substantially
all of its properties and assets to any other corporation, or (d) effects a
capital reorganization or reclassification of the capital stock of the Company
in such a way that holders of Common Stock shall be entitled to receive stock,
securities, cash and/or assets with respect to or in exchange for Common Stock,
then, and in each such case, proper provision shall be made so that, upon the
basis and upon the terms and in the manner provided in this subsection
7(a)(iii), the Registered Holder, upon the exercise of this Warrant at any time
after the consummation of such consolidation, merger, transfer, reorganization
or reclassification, shall be entitled to receive (at the aggregate Exercise
Price in effect for all shares of Common Stock issuable upon such exercise
immediately prior to such consummation as adjusted to the time of such
transaction), in lieu of shares of Common Stock issuable upon such exercise
prior to such consummation, the stock and other securities, cash and/or assets
to which such holder would have been entitled upon such consummation if the
Registered Holder had so exercised this Warrant immediately prior thereto
(subject to adjustments subsequent to such corporate action as nearly equivalent
as possible to the adjustments provided for in this Section).


(iv)           De Minimis Adjustments.  No adjustment in the Exercise Price and
number of Warrant Shares purchasable hereunder shall be required unless such
adjustment would require an increase or decrease of at least $0.05 in the
Exercise Price; provided, however, that any adjustments which by reason of this
Section 7(a)(iv) are not required to be made shall be carried forward and taken
into account in any subsequent adjustment.  All calculations shall be made to
the nearest full share.


 
 
Warrant – Page 4

--------------------------------------------------------------------------------

 




      (b)           Notice of Adjustment.  Whenever the number of Warrant Shares
purchasable upon the exercise of each Warrant or the Exercise Price is adjusted,
as herein provided, the Company shall promptly notify the Registered Holder in
writing (such writing referred to as an “Adjustment Notice”) of such adjustment
or adjustments and shall deliver to such Registered Holder a statement setting
forth the number of shares of Common Stock purchasable upon the exercise of each
Warrant and the Exercise Price after such adjustment, setting forth a brief
statement of the facts requiring such adjustment and setting forth the
computation by which such adjustment was made.


                      (c)           Other Notices.  In case at any time:


(i)           the Company shall declare any cash dividend on its Common Stock;


(ii)           the Company shall pay any dividend payable in stock upon its
Common Stock or make any distribution (other than regular cash dividends) to the
holders of its Common Stock;


(iii)           the Company shall offer for subscription pro rata to all of the
holders of its Common Stock any additional shares of stock of any class or other
rights;
 
(iv) the Company shall authorize the distribution to all holders of its Common
Stock of evidences of its indebtedness or assets (other than cash dividends or
cash distributions payable out of earnings or earned surplus or dividends
payable in Common Stock);


(v)           there shall be any capital reorganization, or reclassification of
the capital stock of the Company, or consolidation or merger of the Company with
another corporation (other than a subsidiary of the Company in which the Company
is the surviving or continuing corporation and no change occurs in the Company’s
Common Stock), or sale of all or substantially all of its assets to another
corporation; or


(vi)           there shall be a voluntary or involuntary dissolution,
liquidation, bankruptcy, assignment for the benefit of creditors, or winding up
of the Company;


then, in any one or more of said cases the Company shall give written notice,
addressed to the Registered Holder at the address of such Registered Holder as
shown on the books of the Company, of (1) the date on which the books of the
Company shall close or a record shall be taken for such dividend, distribution
or subscription rights, or (2) the date (or, if not then known, a reasonable
approximation thereof by the Company) on which such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation,
bankruptcy, assignment for the benefit of creditors, winding up or other action,
as the case may be, shall take place.  Such notice shall also specify (or, if
not then known, reasonably approximate) the date as of which the holders of
Common Stock of record shall participate in such dividend, distribution or
subscription rights, or shall be entitled to exchange their Common Stock for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation,
bankruptcy, assignment for the benefit of creditors, winding up, or other
action, as the case may be.  Such written notice shall be given (except as to
any bankruptcy proceeding) at least five (5) days prior to the action in
question and not less than five (5) days prior to the record date or the date on
which the Company’s transfer books are closed in respect thereto.  Such notice
shall also state that the action in question or the record date is subject to
the effectiveness of a registration statement under the 1933 Act, or to a
favorable vote of stockholders, if either is required.


 
 
Warrant – Page 5

--------------------------------------------------------------------------------

 
 
  (d)           Statement on Warrants.  The form of this Warrant need not be
changed because of any change in the Exercise Price or in the number or kind of
shares purchasable upon the exercise of a Warrant.  However, the Company may at
any time in its sole discretion make any change in the form of the Warrant that
it may deem appropriate and that does not affect the substance thereof and any
Warrant thereafter issued, whether in exchange or substitution for any
outstanding Warrant or otherwise, may be in the form so changed.


  (e)           Fractional Interest.  The Company will not be required to issue
fractional Warrant Shares on the exercise of the Warrants.  The number of full
Warrant Shares which shall be issuable upon such exercise shall be computed on
the basis of the aggregate number of whole shares of Common Stock purchasable on
the exercise of the Warrants so presented.  If any fraction of a share of Common
Stock would, except for the provisions of this Section 7(e) be issuable on the
exercise of the Warrants (or specified proportion thereof), the Company shall
pay an amount in cash calculated by it to be equal to the then fair value of one
share of Common Stock, as determined by the Board of Directors of the Company in
good faith, multiplied by such fraction computed to the nearest whole cent.


                      Section 8.                      No Rights or Liabilities
as a Stockholder.  The Registered Holder shall not be entitled to vote or be
deemed the holder of Common Stock or any other securities of the Company which
may at any time be issuable on the exercise hereof, nor shall anything contained
herein be construed to confer upon the holder of this Warrant, as such, the
rights of a stockholder of the Company or the right to vote for the election of
directors or upon any matter submitted to stockholders at any meeting thereof,
or give or withhold consent to any corporate action or to receive notice of
meetings or other actions affecting stockholders (except as provided herein), or
to receive dividends or subscription rights or otherwise, until the Date of
Exercise shall have occurred.  No provision of this Warrant, in the absence of
affirmative action by the Registered Holder hereof to purchase shares of Common
Stock, and no mere enumeration herein of the rights and privileges of the
Registered Holder, shall give rise to any liability of such holder for the
Exercise Price or as a stockholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.


                      Section 9.                      Transfer Restrictions;
Registration of the Warrant and Warrant Shares.


                      (a)           Neither the Warrant nor the Warrant Shares
have been registered under the 1933 Act.  The Registered Holder, by acceptance
hereof, represents that it is acquiring this Warrant to be issued to it for its
own account and not with a view to the distribution thereof, and agrees not to
sell, transfer, pledge or hypothecate this Warrant, any purchase rights
evidenced hereby or any Warrant Shares unless a registration statement is
effective for this Warrant or the Warrant Shares under the 1933 Act, or in the
opinion of such Registered Holder’s counsel reasonably satisfactory to the
Company, a copy of which opinion shall be delivered to the Company, such
registration is not required as some other exemption from the registration
requirement of the 1933 Act and applicable laws is available.


                      (b)           Subject to the provisions of the following
paragraph of this Section 9, each Certificate for Warrant Shares shall be
stamped or otherwise imprinted with a legend in substantially the following
form:


 
 
Warrant – Page 6

--------------------------------------------------------------------------------

 




THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR APPLICABLE STATE
SECURITIES LAWS AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH
SECURITIES UNDER THE 1933 ACT, AN OPINION OF COUNSEL, SATISFACTORY TO THE ISSUER
HEREOF, TO THE EFFECT THAT REGISTRATION IS NOT REQUIRED UNDER THE 1933 ACT AS
SOME OTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND
APPLICABLE LAWS IS AVAILABLE.


                      (c)           The restrictions and requirements set forth
in the foregoing paragraph shall apply with respect to Warrant Shares unless and
until such Warrant Shares are sold or otherwise transferred pursuant to an
effective registration statement under the 1933 Act or are otherwise no longer
subject to the restrictions of the 1933 Act, at which time the Company agrees to
promptly cause such restrictive legends to be removed and stop transfer
restrictions applicable to such Warrant Shares to be rescinded.


                      Section 10.                    Notices.  All notices and
other communications relating to this Warrant shall be in writing and shall be
deemed to have been duly given if delivered personally or sent by United States
certified or registered first-class mail, postage prepaid, return receipt
requested, or overnight air courier guaranteeing next day delivery to the
parties hereto at the following addresses or at such other address as any party
hereto shall hereafter specify by notice to the other party hereto:


                      (a)           If to the Registered Holder of this Warrant
or the holder of the Warrant Shares, addressed to the address of such Registered
Holder or holder as set forth on books of the Company or otherwise furnished by
the Registered Holder or holder to the Company.


                           (b)           If to the Company, addressed to:


                                Torchlight Energy Resources, Inc.
                                5700 W. Plano Parkway, Suite 3600
                                Plano, Texas 75093
                                Attn: John Brda, CEO


A notice or communication will be effective (i) if delivered in person or by
overnight courier, on the business day it is received, and (ii) if sent by
registered or certified mail, the earlier of the date of actual receipt by the
party to whom such notice is required to be given or three (3) days after
deposit in the United States mail.


                      Section 11.                   Binding Effect.  This
Warrant shall be binding upon and inure to the sole and exclusive benefit of the
Company, its successors and assigns, and the holder or holders from time to time
of this Warrant and the Warrant Shares.


                      Section 12.                   Survival of Rights and
Duties.  This Warrant shall terminate and be of no further force and effect on
the earlier of (i) 5:00 p.m., Central Standard Time, on the Expiration Date and
(ii) the date on which this Warrant and all purchase rights evidenced hereby
have been exercised, except that the provisions of Sections 6(c) and 9 hereof
shall continue in full force and effect after such termination date.


 
 
Warrant – Page 7

--------------------------------------------------------------------------------

 
 
                      Section 13.                    Governing Law.  This
Warrant shall be governed and controlled as to the validity, enforcement,
interpretations, construction and effect and in all other aspects by the
substantive laws of the State of Texas.  In any action between or among any of
the parties, whether arising out of this Warrant or otherwise, each of the
parties irrevocably consents to the exclusive jurisdiction and venue of the
federal and state courts located in Dallas County, Texas.


                      Section 14.                    Section Headings.  The
Section headings in this Warrant are for purposes of convenience only and shall
not constitute a part hereof.

                      Section 15.                    Vesting.  At the Date of
Issuance, this Warrant will immediately vest with respect to 40,000 of the
Warrant Shares with the balance of the Warrant to vest as follows: (i) on
September 30, 2015, the Warrant will vest with respect to 40,000 additional
Warrant Shares; and (ii) on December 31, 2015, the Warrant will vest with
respect to the remaining 40,000 Warrant Shares; provided, however, that any
unvested Warrant Shares will not vest if the Promissory Note has been repaid
prior to the date of vesting, and in the event that a portion of the Promissory
Note is repaid, then the remaining number of unvested Warrant Shares will be
reduced pro rata.




[Remainder of page intentionally left blank.  Signature page follows.]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
 
Warrant – Page 8

--------------------------------------------------------------------------------

 




                      IN WITNESS WHEREOF, Torchlight Energy Resources, Inc. has
caused this Warrant to be duly executed in its corporate name by the manual
signature of its CEO.




                                                              TORCHLIGHT ENERGY
RESOURCES, INC.




                                                              By: _John
Brda________________________________
                                                                      John Brda,
CEO                                


 
 
 
 
 
 
 
 
 
 
 

 


 
 
Warrant – Page 9

--------------------------------------------------------------------------------

 


FORM OF ELECTION TO PURCHASE




(To Be Executed Upon Exercise of this Warrant)


To Torchlight Energy Resources, Inc.:


                      The undersigned, the record holder of this Warrant
(Warrant No. _____), hereby irrevocably elects to exercise the right,
represented by this Warrant, to purchase ___________ of the Warrant Shares and
herewith and hereby tenders payment for such Warrant Shares to the order of
Torchlight Energy Resources, Inc. of $_________________, representing the full
purchase price for such shares at the price per share provided for in such
Warrant and the delivery of any applicable taxes payable by the undersigned
pursuant to such Warrant.


                      The undersigned requests that certificates for such shares
be issued in the name of:
 
 

                                                                      (Please
print name and address)   Social Security or Tax Identification No.    

 
 
In the event that not all of the purchase rights represented by the Warrant are
exercised, a new Warrant, substantially identical to the attached Warrant,
representing the rights formerly represented by the attached Warrant which have
not been exercised, shall be issued in the name of and delivered to:
 

                              (Please print name and address)   Social Security
or Tax Identification No.                   Name of Holder (Print):            
      By:         (Name)         (Title):    

 


Form of Election to Purchase
 
 

--------------------------------------------------------------------------------

 


FORM OF ASSIGNMENT


                      FOR VALUE RECEIVED, ________________ hereby sells, assigns
and transfers to each assignee set forth below all of the rights of the
undersigned under the attached Warrant (Warrant No. ___) with respect to the
number of shares of Common Stock covered thereby set forth opposite the name of
such assignee unto:



Name of Assignee Address
Number of Shares of Common Stock





If the total of said purchase rights represented by the Warrant shall not be
assigned, the undersigned requests that a new Warrant Certificate evidencing the
purchase rights not so assigned be issued in the name of and delivered to the
undersigned.


 

Dated:   Name of Holder (Print):                           (Signature of Holder)
             









 

--------------------------------------------------------------------------------
